Citation Nr: 9907877	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from July 23, 1973 to August 
21, 1973.

This appeal arose from an October 1993 RO rating decision, 
which denied the veteran's claim of service connection for 
hearing loss.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that the 
veteran's current bilateral hearing disorder was incurred in 
or aggravated by active service.

2.  The claim for service connection for bilateral hearing 
loss is not supported by competent medical evidence 
demonstrating a nexus between the current disability and any 
disease or injury during active service.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  Bilateral sensorineural hearing 
loss, an organic disease of the central nervous system, may 
be service-connected if it resulted from a disease or injury 
incurred in or aggravated by active service and sensorineural 
hearing loss may be service connected if it becomes 
compensably disabling within one year following separation 
from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 1991 and Supp. 1997); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's March 1973 induction examination reveals no 
pertinent abnormalities pertaining to hearing loss.  
Audiometer results were shown as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
x
15
LEFT
15
5
15
x
20

Associated with the service medical records is a March 1973 
private ear, nose, and throat examination reveals a hearing 
loss pure tone average for the veteran's left ear at 10, and 
12 on the right ear.  A consultation sheet notes a history of 
ear infections in childhood and that "audio" showed a 
"slight conduction loss."

An August 1973 service medical record (SMR) entry contains a 
raw scale audiogram marked as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
x
"7.5"
LEFT
15
"7.5"
10
x
25

The "7.5" indicates where the raw audiogram was marked 
between the 5 and 10 decibel levels.  The veteran's right ear 
average shows 10, and 15 on the right.  A related August 1973 
SMR entry notes the veteran's bulging tympanic membranes and 
decreased hearing.  The impression was serous otitis media, 
bilateral.

An August 1973 SMR consultation entry reveals the veteran's 
treatment for otitis media.  It was noted this was a chronic 
disorder that "obviously existed prior to admission to 
military."  In pertinent part, the examiner noted that the 
veteran's audio was "essentially" within normal limits.

A late August 1973 Medical Board report reveals the veteran's 
referral was based on reports of recurrent chronic ear 
infections and retracted tympanic membranes with 
myringostapediopexy.  The report further notes that such 
findings were considered to be indicative of chronic otitis 
media with a poor prognosis.  The report includes a notation 
that pure tone audiogram was normal.

Correspondence from the Commanding General, Marine Corps 
Recruit Depot, San Diego, dated August 1973, reports the 
veteran's recommended separation by reason of Convenience of 
the government.

A December 1973 RO letter to the veteran noted a response 
from the VAMC, Houston, Texas, wherein the VAMC reported not 
having records of the veteran's reported treatment.

The record contains two May 1989 RO letters sent to private 
physicians.

During the veteran's November 1994 RO hearing, he testified 
to having been hit with a stem of an M-16 rifle, which led to 
a sick call visit.  Transcript (T.) at 1.  The veteran 
reported that the medics did not ask him about what occurred, 
so he did not tell them.  T. at 1-2.  After being hit on the 
right side of his head, the veteran reported experiencing 
hearing loss in the right ear.  T. at 2-3.  The veteran 
recalled that he received treatment for hearing loss during 
1974 at the Houston VAMC, during which time he received a 
hearing test.  T. at 3-4.  Although ear surgery was 
scheduled, he never reported.  T. at 4.  The veteran reported 
receipt of treatment from a private examiner from Texas, 
during 1976.  T. at 5.  The veteran then testified to not 
having any recent hearing test, noted that he received 
treatment from the same medical group, although he reported 
not being able to recall names at that time.  T. at 5-6.  The 
veteran stated that he would work with his representative in 
order to provide authorized release forms, including a VAMC 
in San Diego, CA.  T. at 6-7.  Thereafter, the veteran 
indicated that the San Diego VAMC provided treatment for a 
separate disease.  T. at 7.  The veteran testified to not 
having any chronic hearing loss prior to service, and also 
noted that he was sworn in while still in high school.  T. at 
9.

On the VA audiological evaluation in January 1995, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
30
20
55
45
LEFT
x
25
15
40
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear, 
with a right ear average pure tone threshold of 38, and 28 
for the left.  The examiner noted that these results show 
mild conductive hearing loss for the left ear and a moderate 
conductive hearing loss for the right ear. 

On the VA audiological evaluation in February 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
20
35
50
LEFT
40
25
15
35
35

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 78 percent in the left ear, 
with a right ear average pure tone threshold of 38, and 28 
for the left.  The examiner noted that these results show a 
mixed hearing loss bilaterally.

The veteran's representative forwarded a March 1995 
communication to the RO, noting that the Houston, VAMC hold 
reported to him that the veteran had received treatment in 
1980, 1985 to 1992.  

The Hearing Officer from the veteran's November 1994 personal 
hearing, noted in his March 1995 Decision that he had 
deferred his decision pending receipt of records from the 
Houston, VAMC, to no avail.

A response from the Houston VAMC, received by the RO in May 
1995, reported that they had no medical records available at 
that time.

A fax from the Houston VAMC, dated August 1996, included a 
copy of the RO's second request for records of the veteran's 
treatment, an audologic evaluation dated February 1986, and a 
raw scale audiogram of the same date.  The audiology 
evaluation indicates right ear mild conductive loss, acoustic 
immittance measures: type A tympanogram (rounded) absent 
acoustic reflexes; and left ear mild conductive loss, 
acoustic immittance measures: type A tympanogram (rounded) 
absent reflexes.  

The RO submitted an additional August 1997 request to the 
Houston VAMC for records of treatment from 1973 to 1992. 

Thereafter, the Houston VAMC submitted records of treatment, 
received by the RO in September 1997, most of which related 
to the veteran's treatment during 1996 for an unrelated 
disease.  One May1996 entry notes that an examination of the 
veteran's ears showed external meatus normal; drums 
visualized and normal without scars inflammation, or 
perforations.  Hearing was grossly normal.

A September 1997 response from the veteran noted that there 
would be no more records available.

On the VA audiological evaluation in May 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
35
45
LEFT
25
30
25
35
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear, 
with a right ear average pure tone threshold of 36, and 28 
for the left.  The examiner's diagnoses included right ear 
mild conductive hearing loss, with acoustic immittance 
revealing a flat tympanogram and absent reflexes; left ear 
normal sensitivity with a conductive component at 1k and 4k 
Hz, with acoustic immittance revealing a flat tympanogram and 
absent reflexes.  The examiner noted the veteran's reported 
history of being struck in the head with an M-16, two day 
hospitalization and complaint of bilateral hearing loss, 
along with trauma symptoms.  The examiner's assessment 
indicated that the veteran had bilateral conductive hearing 
loss without evidence of significant sensorineural hearing 
loss bilaterally.  The examiner could not refute or 
substantiate the veteran's claim that his hearing loss was 
related to service.  The examiner completed the veteran's 
examination with the aid of his C-file and SMR.  The examiner 
summarized the veteran's C-file and SMR, balanced against the 
veteran's subjective complaints.  The examiner included a 
note that tinnitus is a subjective complaint and that no 
objective measures exist to validate its presence or absence.  
The examiner's opinion was that the veteran's subjective 
complaints were related to something other than his military 
noise exposure.

Thereafter, the Houston VAMC submitted additional medical 
reports of treatment from June 1997 to October 1998, most of 
which reflect treatment for unrelated disorders.  In 
pertinent part, a May 1998 entry includes diagnoses of right 
ear mild conductive loss with flat tympanogram and absent 
reflexes; left ear normal sensitivity with a conductive 
component at 1k and 4k Hz.  Acoustic immittances revealed a 
flat typanogram and absent reflexes. 


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The medical evidence of record demonstrates that, perhaps as 
early as February 1986, or more definitely during the January 
1995 VA examination and subsequent VA examinations, the 
veteran has a current bilateral hearing disability as defined 
by 38 C.F.R. § 3.385.  For purposes of this claim, the Board 
of Veterans' Appeals (Board) will assume that this evidence 
is adequate to establish the presence of a relevant current 
disability.  Thus, the claimant has met his obligation as to 
the first requirement for a well grounded claim. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. at 505; 
Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The second requirement of a well grounded claim is evidence 
of disease or injury incurred or aggravated during service.  
This requirement may be met with lay or medical evidence, 
depending upon the nature of the disease or injury.  In this 
case, the veteran's claim is that he sustained bilateral 
hearing loss as a result of being hit in the head with an M-
16.  His lay evidentiary assertions are adequate to satisfy 
this requirement because the circumstances of the alleged 
injury or injuries were events perceptible to lay parties.  

Ultimately, however, the veteran has not met his burden of 
submitting a well grounded claim because he has not presented 
competent evidence of a nexus between a current disability 
and a disease or injury incurred or aggravated in service.  
No medical provider has linked any current disability to the 
alleged head injury or injuries in service.  The Board's 
determination, in this regard, includes its consideration of 
the May 1998 VA examiner's inability to "refute" or 
"substantiate" the veteran's lay assertions noted above.  
This statement can be read several ways, none of which, 
however, would well ground the claim.  First, the Board finds 
that the comment by the medical provider that he could not 
"substantiate" the claim is clearly critical.  If the 
examiner can not enhance with medical expertise the statement 
of medical history provided by the claimant, the examiner's 
entry does not rise above simple transcription of the 
statement of history.  The bare transcription of history does 
not suffice to provide the nexus element of a well-grounded 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Second, 
the examiner's statement that he could not "refute" the 
claimant's history would not adequately support the claim 
since this would effectively leave the medical provider in a 
neutral position as to the claimant's assertion of medical 
causation.  Once again, this would fail under LeShore because 
it must be the medical provider who is affirmatively 
endorsing medical causation.  Finally, reading the statement 
as a whole, if the medical provider indicates that he could 
not "refute" or "substantiate" the appellant's statement 
of medical history, he has provided no more than the type of 
"may or may not" medical opinion as to nexus that the Court 
has held is not sufficient to well ground a claim for service 
connection since it makes the question of causation no better 
than speculation.  Tirpak, supra. 

Nor would consideration of 38 C.F.R. § 3.303 result in a 
different result.   In this case a bilateral hearing loss 
disability was not manifest until many years following 
service discharge.  See 38 C.F.R. § 3.303(b); Savage, supra.  
To the extent that 38 C.F.R. § 3.385 defines impaired hearing 
relative to sensorineural hearing loss, such a disability as 
shown in this record is not of the type a lay party can 
identify.  Espiritu, supra.  Thus, the veteran has failed 
submit a well grounded claim.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998); see also, 
Grottveit v. Brown and Lathan v. Brown, supra.  

The Board is also cognizant of the fact that the absence of 
audiological evidence of a hearing disability for VA purposes 
in either ear at separation is not necessarily fatal to the 
current service connection claim in view of the decision of 
the Court in Hensley v. Brown, 5 Vet. App. 155 (1993), citing 
Ledford v. Derwinski, 3 Vet. App. 87 (1992), stated that 38 
C.F.R. § 3.385 does not prevent a veteran from establishing 
service connection on the basis of post service evidence of 
hearing loss related to service when, as in the veteran's 
case, no audiometric findings were reported at that time.  
Again, however, establishing service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  See, Cosman 
v. Principi, 3 Vet. App. 503 (1992); Triplette v. Principi, 3 
Vet. App. 370 (1992); Godfrey v. Derwinski, 2 Vet. App. 352 
(1992); Douglas v. Derwinski, 2 Vet. App. 103 (1992).

Applying these principles to the facts shown by the record, 
it is clear that the veteran's claim for bilateral hearing 
loss remains not well grounded.  Assuming that his current 
sensorineural hearing loss is chronic and is of such degree 
as to satisfy the regulatory definition of a hearing 
disability for VA purposes, there remains an absence of 
competent medical evidence which would connect this 
disability with an injury received or a disease contracted 
during active military service.  The veteran seeks to 
attribute the post service hearing deficit to an injury of 
service origin, but has submitted no medical evidence to that 
effect.  Tirpak and Grottveit, supra.  It must again be noted 
that as a lay person, he is not competent to present 
evidence, including testimony, of medical diagnosis or 
etiology.  In the absence of a well grounded claim, the 
appeal for service connection for bilateral defective hearing 
must be denied.  Edenfield, supra.

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal and following his oral testimony during his RO 
hearing, relevant evidence identified by the veteran and his 
representative have been retrieved and they have not 
identified any other obtainable evidence that would make his 
claim well grounded.   Beausoleil v. Brown, 8 Vet. App. at 
465; see also Franzen v. Brown, 9 Vet. App. 235 (1996) and 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
claimant of evidence needed to complete the application.  
Robinette v. Brown, 8 Vet. App. 69 (1995), Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  The Board finds that this obligation was satisfied 
throughout the veteran's appeal, including in the statement 
of the case, the supplemental statement of the case and 
numerous RO letters sent to the veteran.  Although informed 
of the specific evidence required to support his claim, the 
veteran has essentially relied on his lay assertions as to 
medical causation that can not make his claim plausible and 
he has not provided any indication of the existence of 
additional evidence that would make his claim plausible.  
Epps v. Gober, 126 F.3d at 1468; Robinette v. Brown, supra.  
The Board also notes that the veteran effectively testified 
on numerous occasions that service records would not reflect 
treatment for his alleged incurrence of bilateral hearing 
loss during service.  Therefore, no further action is 
required to apprise the veteran of the evidence needed to 
complete his application.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

